Citation Nr: 9928950	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic coronary artery disease, postoperative, 
angioplasty, CABG, post-myocardial infarction, currently 
evaluated as 60 percent disabling.  

2.  Entitlement to a total evaluation based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to June 1961.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In April 1998, the Board remanded this case for 
further development.  This case is now once again before the 
Board.  


REMAND

On an Appeal to Board of Veterans' Affairs (VA Form 9) 
received in August 1999, the veteran checked the appropriate 
box to request a personal hearing before a member of the 
Board at the RO.  In this communication, the veteran 
referenced both his heart disability and his belief that he 
is unable to work.  Under the circumstances, the Board must 
defer appellate review of both issues until the veteran is 
afforded the opportunity to appear at a hearing as requested. 

Therefore, this case is REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a member of the 
Board at the RO.  The veteran should be 
informed that he has the option of having 
a Board hearing by means of 
videoconference or before a member of the 
Board sitting at the RO (Travel Board).   
The veteran and his representative should 
be notified of the date, time and place 
of the scheduled hearing.   

After the requested hearing is conducted, or in the event the 
veteran fails to report or cancels his hearing request, the 
case should be returned to the Board for appellate review.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




